Citation Nr: 9904721	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

2.  Entitlement to an increased rating for service-connected 
residuals of removal of left ureteral stone, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
service-connected thoracic spine disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from August 1949 to 
December 1952 and September 1985 to August 1992.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1994 decision of the RO, which, in part, 
granted service connection for residuals of left ureteral 
stone removal with a 10 percent rating and for thoracic spine 
disability with a noncompensable rating.  

In June 1995, following a January 1995 hearing at the RO, the 
Hearing Officer assigned an increased rating of 30 percent 
for service-connected residuals of left ureteral stone 
removal, denied an increased rating for service-connected 
thoracic spine disability and denied service connection for 
bilateral knee disability.  

(The issues of increased ratings for the service-connected 
left ureteral stone removal and thoracic spine disability are 
the subjects of the Remand portion of this document.)  



FINDINGS OF FACT

No competent evidence has been presented to show that the 
veteran currently is suffering from bilateral knee disability 
due to disease or injury which was incurred in or aggravated 
by service.  



CONCLUSION OF LAW

A well-grounded claim of service connection for a bilateral 
knee disability has not been presented.  38 U.S.C.A. §§  
1101, 1110, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  Historical Background

The service medical records show that, on discharge 
examination in June 1992, the veteran was reported to have 
had a recent onset of bilateral knee pain.  The veteran 
indicated that he had never had a "trick" or locked knee.

On a VA joints examination in December 1993, the veteran 
complained that he had had knee pain since just prior to his 
discharge from service.  He reported that he was unable to 
jog because of this pain and that he frequently experienced 
pain on both sides of the knees the day after walking three 
miles.  An examination of the knees was reported to be 
unremarkable.  There was reported to be full range of motion, 
stable ligaments, circumference that was equal, negative 
McMurray's test and no crepitus.  The veteran was diagnosed, 
in part, with complaints of pain in both knees with no 
obvious etiology.

On a December 1993 VA radiology report of the knees, both 
knees were reported to be within normal limits.

Received in February 1994 was a statement by the veteran that 
he had given all of the records that he had to VA.

On his November 1994 Substantive Appeal, the veteran claimed 
that it was known that there was frequently edema of the 
joints that was associated with renal problems and 
hyperparathyroidism, both of which caused joint pain.  He 
reported that the symmetry of his knees was not always equal 
and that pain compromised the range of motion of his knees.

During a hearing at the RO in January 1995, the veteran 
reported that his knees would hurt after walking a mile or 
mile and a half.  He reported that his knees had hurt him, 
since 1951, after running in jump boots.  He indicated that 
he had worn ace bandages or braces on his knees.  He reported 
that his knees had hurt him after running, both prior to and 
after retiring from service.

On private medical records from Henry Haywood Hospital, 
reflecting treatment in September 1994; Athol Memorial 
Hospital, reflecting treatment from December 1993 to 1994; 
University of Massachusetts Medical Center, reflecting 
treatment in February 1994; Howard Price, M.D., reflecting 
treatment in February 1994; and Dr. Robert Knight, reflecting 
treatment from March 1994 to December 1994, there was no 
report of complaint, treatment or diagnosis of a knee 
disability.  

On VA examination in March 1996, an examination of the 
extremities was reported to reveal no edema.




II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that he incurred a 
bilateral knee disability in service.  However, he has 
submitted no competent evidence of record to support his lay 
assertions that he currently is suffering from a related 
disability.  

The service medical records show that, in June 1992, the 
veteran was reported to have had a recent onset of bilateral 
knee pain.  The veteran indicated, however, that he had never 
had a "trick" or locked knee.  

On VA examination in December 1993, the veteran complained 
that he had had knee pain since his discharge from service.  
However, an examination of the knees was reported to be 
unremarkable and revealed full motion, stable ligaments, 
circumference that was equal, negative McMurray's test and no 
crepitus.  In addition, a radiology report of the knees was 
reported to be within normal limits.  The veteran was 
diagnosed, in part, with complaints of pain in both knees 
with no obvious etiology.  

On VA examination in March 1996, an examination of the 
extremities was reported to reveal no edema.  

The Board is cognizant of the veteran's complaints of 
bilateral knee pain.  However, in the absence of competent 
evidence of current disability, a well-grounded claim of 
service connection has not been submitted.  Caluza, 7 Vet. 
App. 498; Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
veteran, as a lay person, is not qualified to proffer medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Thus, since the veteran has not presented medical evidence 
demonstrating that he has a bilateral knee disability, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded claim 
of service connection.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a 
bilateral knee disability due to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim, as set 
forth above, well grounded.  



ORDER

Service connection for a claimed bilateral knee disorder is 
denied, as a well-grounded claim has not been submitted.



REMAND

The veteran claims, in essence, that his service-connected 
residuals of ureteral stone removal and thoracic spine 
disability are severe enough to warrant increased ratings.

On a VA joints examination in December 1993, the veteran 
reported that he had back pain that would last the whole day 
and be relieved somewhat by aspirin.  An examination of the 
back was reported to be negative.  There was reported to be 
no tenderness, although the examiner also reported that there 
was an area of pain between the spine and the scapula at 
approximately the level of T7.  There was reported to be full 
range of motion of the back without pain and the veteran was 
diagnosed, in part, with mild backache.

During a hearing at the RO in January 1995, the veteran 
reported that he would get pain in his back between the 
shoulder blades if he moved the wrong way.  He reported that 
he would take Tylenol, pain killers and antiinflammatory 
drugs for his back.

On a VA examination in March 1996, the veteran was reported 
to have no costovertebral angle or spinal tenderness.  There 
was no report regarding the veteran's range of motion or pain 
on motion of the thoracic spine.

The veteran's claims of entitlement to increased ratings are 
well grounded in that they are not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claims.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the examiner should determine whether the affected joint 
exhibits weakened movement, excess fatigability or 
incoordination.  These determinations are to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1998). A VA orthopedic 
examination should be conducted to address the factors 
required by DeLuca, supra and 38 C.F.R. §§ 4.40, 4.45 (1998).

In addition, the veteran filed his original claim of service 
connection for residuals of left ureteral stone removal in 
August 1993.  The rating schedule criteria for evaluating 
genitourinary disabilities changed on February 17, 1994.  In 
June 1994, the RO granted service connection for residuals of 
left ureteral stone removal with a 10 percent rating, 
effective on August 22, 1992.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to the 
resolution of his appeal under the criteria which are most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has not applied the old rating criteria to 
the veteran's service-connected residuals of left ureteral 
stone removal.  Thus, in order to prevent any prejudice to 
the veteran, this claim must be considered by the RO under 
the provisions of 38 C.F.R. § 4.115 including Diagnostic Code 
7510, under both the old and new rating criteria, prior to 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected residuals 
of left ureteral stone removal and 
thoracic spine disability since March 
1996.  Thereafter, the RO should obtain 
legible copies of all records from any 
identified treatment source not currently 
of record.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current extent of his service-connected 
residuals of left ureteral stone removal.  
Before evaluating the veteran, the 
examiner should be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
indicated tests should be accomplished.  
The examiner's report should provide all 
current complaints, clinical findings and 
diagnoses referable to the service-
connected residuals of left ureteral 
stone removal in terms of both the old 
and new rating criteria, including proper 
measurements for hypertension pursuant to 
38 C.F.R. § 4.104 including Diagnostic 
Code 7101 (1998).  See 38 C.F.R. § 4.115a 
(1998).

3. The veteran should also be afforded a 
VA orthopedic examination to determine 
the current extent of the service-
connected thoracic spine disability.  The 
claims folder should be made available to 
the examiner prior to the examination.  
All indicated tests must be performed, 
and the examination must include complete 
range of motion testing for the thoracic 
spine.  In addition to noting the range 
of motion, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the thoracic spine due to 
any of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
comment whether any limitation of motion 
of the thoracic spine is slight, moderate 
or severe.

4.  Upon completion of the development 
requested hereinabove, the veteran's 
claims should be reviewed once again.  
This should include consideration of both 
the old and new rating criteria in regard 
to the service-connected residuals of 
left ureteral stone removal.  If any 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

